Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reopening Prosecution After-Appeal
In view of the appeal brief filed on November 19, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Introductions
The IDS, filed December 20, 2021 and July 08, 2021, have been considered.
The Terminal Disclaimer, filed July 30, 2021, has been approved.
Claims 1-12 are cancelled.
Claims 13-17, filed April 24, 2019, are examined on the merits.

Response to arguments
On pages 7-12 of the Appeal Brief filed November 19, 2021, Applicant argues the prior art does not disclose the limitation of “a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating.”  Applicant’s argument is persuasive, therefore, the 

Further, Siegel discloses the various tag metrics disclosed herein may be calculated by tag logic 114 at various times, in succession or simultaneously, and may be used in combination to form other tag metrics not specifically described herein.  Further, the various tag metrics may be used in a variety of ways to evaluate tags, including generating composite tag scores using various models, such as those discussed with respect to FIG. 5. Other tag metrics and methods for determining the composite tag score may also be used (page 5, [0052]).  The disclosure by Siegel suggests that it would be obvious to one of ordinary skill in the art to use the method of Siegel with “other tag metrics” such as those from Motte and newly cited Krohn to evaluate tags.

Objection to the specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A method for context tag weighting factors based on a past context and an active context.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation of “a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating” is not described in the specification.  It is noted that the specification discloses “The new tag weightings become apparent in tag clouds with respect to their context profile and the currently active context profile again” [0127], Users can switch between active contexts (or the system could do so automatically) [0133] and [0148], If only the start date is set the tag does only become active after that date, afterwards living forever. If only the end date 1s set the tag expires on that date, being active . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the steps of “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource; executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags; and forwarding, to the tag widget within the client, the tags and associated overall weighting factors.”  
In claim 13, the step to “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource” limitation falls under the category of a mental process in that a person could “assign keywords to a resource” to aid recognition.  This interpretation appears in line with the 
In claim 13, the step to “executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags” limitation falls under the category of a mental process in that a person could determine the importance of keywords to aid recognition.  This interpretation appears in line with the specification which describes “Tagging is the process of assigning keywords (or metadata) to resources.” (see paragraph [0006]).
In claim 13, the step to “forwarding, to the tag widget within the client, the tags and associated overall weighting factors”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “forwarding, to the tag widget within the client, the tags and associated overall weighting factors” limitation falls under the category of a mental process in that a person could determine the importance of keywords to aid recognition.  This interpretation appears in line with the specification which describes “Tagging is the process of assigning keywords (or metadata) to resources.” (see paragraph [0006]).  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “a server” where the claim recites details on what the received tag request.  The “a server” is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 14-17 further expands on the “weighting factors”, however, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1).

Claim 13, Siegel discloses computer-implemented method by a server, comprising:
receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource (page 2, [0026], e.g. Receiving a request for tags may comprise receiving a specific request for tags for an item, receiving a request for a display page for an item (with associated tags) offered for sale by a network-based retailer);
executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags (page 3, [0032], e.g. the composite tag score is a weighted average of the various tag metrics. Each of the individual tag metrics may be assigned a weighting coefficient which determines the weight that the specific metric is given in determining the composite tag score); and 
forwarding, to the tag widget within the client, the tags and associated overall weighting factors (page 2, [0030], e.g. a display of the selected tags (e.g., a subset of tags) is generated. According to one embodiment, the tags are each represented by a similar computer-generated icon containing, for example, the text of the tag, and the icons are displayed in order of composite tag score (see, for example, FIG. 3). According to another embodiment, the tags are represented by computer-generated icons sorted alphabetically according to the text of the tag, with those icons representing tags with higher ranks (e.g., composite scores) being displayed more prominently, e.g., using a visual indication such as highlighting. Other methods of displaying the tags may also be used. For example, the number of tags presented at any one time may be limited, with the user being provided with an option to request additional tags to be displayed).  


However, Siegel does not disclose wherein the individual overall weighting factors for a particular tag is based upon a combination of: a quantitative weighting factor for the particular a tag and the context weighting factor for the particular tag is based upon: a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating.

Motte discloses weights for tags may be modified using any combination of the following factors: popularity of each tag; time since generation of each tag; time since last update of information associated with said tag; ratings values of said tag (Motte, page 5, [0042]).  Further, the meta data may include a personal tag cloud, referred to as a "mood cloud", which represents combinations of tags from any of at least the following seven categories: (i) the user's stated interests, (ii) the user's published content, (iii) the topics on which the user wants to receive advertising; (iv) the tags of the current web page which the user is viewing; (v) the geographical location of the user, e.g. based on the user's ZIP code; (vi) the user's language; and (vii) the preferred advert format selected by the user (page 6, [0060]).  The disclosure above reads on the limitation of “wherein the individual overall weighting factors for a particular tag is based upon a combination.”  
Motte discloses a weighted list of tags…a tag cloud is a group of tags…with a weighting assigned to each one (page 15, [0212]) and each tag within the tag cloud can be individually ranked, e.g. by clicking on it to give it a value from 1 to 5 (page 16, [0219]).  The disclosure above reads on the limitation of "a quantitative weighting factor for the particular a tag.”
Motte discloses an invention to improve the quality of search results (page 15, [0211]).  One of ordinary skill in the art at the time of the invention would have been motivated by Motte to improve the quality of search results with the tag scores of Seigel.  Therefore, it would have been obvious to one of 

However, Seigel as modified does not disclose a past context for the particular tag specified by a past user and an active context in which a user of the tag widget is operating.

Krohn discloses a past context for the particular tag specified by a past user (page 3, [0033], e.g. apparatus records a history of tag selection by users in general, or by a particular user or group of users…historical data is then used to weight each of the distinct tags.  It is noted that “a history of tag” as selected by a particular user has been interpreted as “a past context.”) and an active context in which a user of the tag widget is operating (page 3, [0033], e.g. apparatus records…their subsequent document retrieval activity in respect of each distinct tag and/or tag structure.… historical data is then used to weight each of the distinct tags).  It is noted that “document retrieval activity” has been interpreted as “active context… is operating” used to weight each of the distinct tags.
 Krohn discloses the use of tags to improve the accuracy of searches through the millions of documents now stored on intranets and the Internet (page 1, [0005]).  One of ordinary skill in the art at the time of the invention would have been motivated by Krohn to improve the accuracy of searches with the tag scores of Seigel as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the tag scores of Seigel as modified with the past context tags and active context of Krohn to improve the accuracy of searches.

Claim 14, Siegel as modified discloses wherein the quantitative weighting factor further includes a quantitative weighting factor, and the quantitative weighting factor for the particular tag is based upon a past user interaction with the particular tag (Krohn, page 3, [0033], e.g. apparatus records a history of tag selection by users in general, or by a particular user or group of users…historical data is then used to weight each of the distinct tags).

Claim 15, Siegel as modified discloses wherein the weighting factors further includes a reputation weighting factor, and the reputation weighting factor for the particular tag is based upon a reputation of a past user who created the particular tag (Siegel, page 4, [0044], e.g. if a particular tag is entered by a user, and the user has previously submitted another tag that has, a high composite tag score, the reputation metric for the newly entered tag will be increased (or, potentially, decreased in the case of a low composite tag score for the other tag(s)). The reputation metric of a tag is thus a function of, or proportional to, the performance (e.g., the composite tag scores) of other tags submitted by the same user(s) that submitted the tag).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1), as applied to claims 13-15 above, in further view of Frieden et al. (Frieden hereafter, US 20080016072 A1).

Claim 16, Siegel as modified discloses the weighting factors further includes a reputation weighting factor (Siegel, page 4, [0044], e.g. determining the reputation metric for a tag is illustrated).  However, Siegel as modified does not disclose the reputation weighting factor for the particular tag is based upon an expertise of a past user who created the particular tag.  
Frieden discloses an expert search can search for experts associated searches by examining the tags that the expert creates (page 3, [0069]).  Frieden discloses Search systems want to improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher will be the documents that the searcher is looking for.  
One of ordinary skill in the art at the time of the invention would have been motivated by Frieden to improve the search system of Siegel in view of Motte and Krohn to improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher.  Therefore, it would been .

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 2008/0114778 A1) in view of Motte et al. (Motte hereafter, US 2008/0071929 A1) and Krohn et al. (Krohn hereafter, US 2004/0006740 A1), as applied to claims 13-15 above, in further view of Gupta (US 2009/0043789 A1).

Claim 17, Siegel as modified discloses the claimed invention except for the limitation of the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user.  Gupta discloses the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user (page 8, [0084], e.g.  It is also noted herein that the process of tagging content may be time sensitive. The tagged content and the created tag and attributes may be given a specific time to live (TTL) in the system and may be dropped after the TTL expiration point occurs. This may be useful in collaboration to enable users to find content for which access and utilization is only required for the period of a project or planned event and is not expected to be required again).  
Gupta discloses it is important that data has integrity, is reliable, and can be swiftly accessed and improved upon by updating and adding new relevant data (page 1, [0006]).  
One of ordinary skill in the art at the time of the invention would have been motivated by Gupta to improve the method of Siegel as modified to have data that has integrity and is reliable.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Siegel as modified with the expiry weighting factor of Gupta to improve the quality of search results to have data that has integrity and is reliable.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandler et al. (US 20050289469 A1) disclose persistent context tag information may be subsequently published to a mobile computing device located at a mobile location within a selected distance from the geographic location (Abstract).  The "persistent context tag information" may include any number of items, such as a time, a date, text, opinion information, rating information, audio information, video information, smell information, tactile information, taste information, proximity information, environmental information (e.g., pollen count, smog index, and weather-related information, such as temperature, humidity, visibility, wind speed, etc.)and previous context tag information [0015].
Attaran (US 20070198506 A1) discloses a tag is identified by a unique Tag ID, owner profile, sharing profile, one or multiples of contexts, description, and summary, contacts, array of hyperlinks, URL anchors, context anchors, messenger discussions and any other relevant information; providing access to personalized contexts through social networks as consistent with the owner profile and context sharing profile for sharing and cross searching; and allowing users to add personal content to search engine contexts with different permissions to share it with their social networks community [0093]. 
Milic-Frayling et al. (US 20100146015 A1) discloses Tagging of resources in order to associate them is described. In an embodiment it is possible to assign tags to resources or switch between resources with different tags, in the context of current work being undertaken by a user [0009].
Svendsen (US 2007/0118508 A1) The history prediction service 26 operates to obtain keywords previously used by the user of the digital camera 12 to tag digital images captured at the location or proximate to the location defined by the positional information from the digital camera 12. Note that the history prediction service 26 obtains keywords based on a search of the user's previously captured digital image, whereas the location prediction service 24 obtains keywords based on digital images hosted by the photosharing service 30 for a number of users of the photosharing service 30 [0029].


For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
February 25, 2022 

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152